                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 22, 2019
                    IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ALEX J. MILTON,                               §
                                              §
              Petitioner,                     §
                                              §
v.                                            §          CIVIL ACTION NO. H-19-0182
                                              §
HARRIS COUNTY JAIL ,                          §
                                              §
              Respondent.                     §


                                    ORDER OF DISMISSAL

       Petitioner, a pretrial detainee in custody of the Harris County Sheriff’s Office, filed

a section 1983 complaint seeking dismissal of his pending Harris County criminal charges.

Because petitioner seeks relief sounding in habeas, not civil rights, the Court construes his

pleading as a section 2241 habeas petition and DISMISSES the lawsuit for the reasons

shown below.

                                 Background and Claims

       Petitioner claims in his lawsuit that he was involved in an altercation at the jail on

January 2, 2019, and charged with striking one of the guards four times during the

incident. Petitioner appears to disagree with the charges, and asks that the charges be

dismissed.

       Public court records show that, on January 3, 2019, petitioner was charged with the

felony offense of assaulting a public servant during the incident. The charges remain
pending before the 177th Judicial District Court of Harris County, Texas, in case number

1616849.

                                        Analysis

      The Court’s consideration of petitioner’s habeas claims is barred under the Younger

abstention doctrine. In Younger v. Harris, 401 U.S. 37, 43–44 (1971), the Supreme Court

held that principles of comity and federalism require federal courts to avoid interference

with ongoing state proceedings if the state court provides an adequate forum to present

federal constitutional challenges. Younger abstention is required when, absent special or

exceptional circumstances, there is: (1) an ongoing state judicial proceeding, (2) that

implicates important state interests, and (3) offers adequate opportunity to raise

constitutional challenges. Middlesex Cty. Ethics Comm’n v. Garden State Bar Ass’n, 457

U.S. 423, 432 (1982). The prerequisites for abstention under Younger are met in the

instant case, and petitioner has failed to show any special or exceptional circumstances

warranting this Court’s interference.     Consequently, the Court must abstain from

interfering with petitioner’s pending state criminal proceedings, and this lawsuit must be

dismissed.




                                            2
                                  Conclusion

     This section 2241 habeas lawsuit is DISMISSED WITHOUT PREJUDICE. Any

and all pending motions are DENIED AS MOOT.          A certificate of appealability is

DENIED.

     Signed at Houston, Texas on January 22, 2019.




                                                  Gray H. Miller
                                           Senior United States District Judge




                                       3
